Filed 3/15/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 55







State of North Dakota, 		Plaintiff and Appellee



v.



Jason Leon Quantz, 		Defendant and Appellant







No. 20150208







Appeal from the District Court of Ward County, North Central Judicial District, the Honorable Stacy Jean Louser, Judge.



AFFIRMED.



Per Curiam.



Ashley K. Schell and Marie A. Miller, Assistant State’s Attorneys, P.O. Box 5005, Minot, N.D. 58702-5005, for plaintiff and appellee; submitted on brief.



Mark T. Blumer, P.O. Box 7340, Fargo, N.D. 58106, for defendant and appellant; submitted on brief.

State v. Quantz

No. 20150208



Per Curiam.

[¶1]	Jason Quantz appeals from a district court judgment entered after a jury found him guilty of three counts of disorderly conduct, a class B misdemeanor, and one count of indecent exposure, a class A misdemeanor.  Quantz argues there was insufficient evidence to support the convictions.  We conclude sufficient evidence upholds the guilty verdict.  We summarily affirm under N.D.R.App.P. 35.1 (a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner